Citation Nr: 0937659	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  97-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis, to 
include as secondary to agent orange exposure.

3.  Entitlement to an increased rating for the service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1996 and May 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The December 1996 rating 
decision found that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for a back disability and denied the Veteran's 
claim for an increased rating for the service-connected PTSD, 
then rated as 10 percent disabling.

In a February 1998 rating decision, the PTSD rating was 
increased to 30 percent, and the appeal continued.  

The Veteran testified at a Regional Office hearing in January 
1999.  A transcript of the hearing is associated with the 
claims file.  

In a January 2004 decision/remand, the Board reopened the 
previously denied claim of service connection for a back 
disability and remanded that issue, along with the issue of 
an increased rating for the service connected PTSD to the RO 
for additional development of the record.  

In the May 2004 rating decision, the RO denied the Veteran's 
claim of service connection for sinusitis.  

The Veteran's has been in receipt of a combined 100 percent 
schedular disability rating since July 20, 2005.  





FINDING OF FACT

The appellant requested to withdraw his appeal in a written 
statement received at the Board on August 12, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's 
substantive appeal have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to service connection for a back disability. 
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.204 (2008).

2.  The criteria for a withdrawal of the appellant's 
substantive appeal have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to service connection for sinusitis, to 
include as secondary to agent orange exposure.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.204 (2008).

3.  The criteria for a withdrawal of the appellant's 
substantive appeal have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to an increased rating for the service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  38 U.S.C.A. §§ 7105(a), 7108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

The issues of entitlement to service connection for a back 
disability and sinusitis, and entitlement to an increased 
rating for the service-connected PTSD were properly before 
the Board, as the Veteran submitted a timely filed notices of 
disagreement in writing and, after statements of the case had 
been furnished, timely filed substantive appeals.  

In August 2009, the Veteran had initially elected to appear 
for a personal hearing before a Veterans Law Judge who would 
take testimony on the matters for consideration, and 
ultimately prepare a decision in this appeal.  However, on 
the day of the hearing, the Veteran instead elected to 
withdraw his appeal.  Written confirmation of the Veteran's 
intent to withdraw his appeal dated August 12, 2009 is 
associated with the claims file.  Thus, in effect, the 
appellant withdrew his substantive appeal pursuant to 38 
C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal must be 
dismissed.




ORDER

The appeal is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


